--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



NOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS
FILED FOR RECORD IN THE PUBLIC RECORDS:  YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER’S LICENSE NUMBER.
 




OIL AND GAS LEASE


THIS LEASE is made and entered into on the date acknowledged but to be effective
January 1, 2011, deemed the Effective Date, between Meredith Todd as Trustee of
the Dewey G. Nunley Trust, referred to as Lessor,  (whether one or more), whose
address is 13399 N. 177th Lane, Surprise, AZ 85388, and IMPERIAL OIL & GAS,
INC., referred to as Lessee, whose address 106 E. 6th St, Suite 900, Austing, TX
78701.


1. Lessor, in consideration of Ten Dollars and other valuable consideration
($10.00 & OVC), the receipt and sufficiency of which is acknowledged, and for
the royalties reserved in this Lease, GRANTS, LEASES, and LETS the lands
described below, exclusively to Lessee, for the purpose of exploring, drilling,
producing and owning, oil, gas, and all other minerals produced with them, and
conducting all activities necessary or reasonably incident to the exploration
for, operations in search of, and production of oil, gas, and other
minerals.  The lands subject to this Lease (referred to as the “land” or the
“leased premises”) are located in Montague County, Texas, and are described as
follows:
 


 
BEING  a tract of out of the Nancy S. Ussery Survey, Abstract 824, same being
off of the South side of that certain 100 acre tract conveyed by J. C. Clark, et
al, to G. M. Bailey by  Deed recorded in Volume 19, Page  618, Deed Records of
Montague County, Texas, being described as follows: BEGINNING at the Southwest
corner of said 100 acre tract; THENCE North 197-1/2 varas to corner; THENCE East
1000 varas to corner; THENCE South 197-1/2 varas to the place of beginning. .
 


 
This Lease only covers those subsurface depths between the intervals between the
surface and the base of the Marble Falls formation.  This Lease does not cover
any depths from the top of the Barnett Shale or deeper.  Those depths are
expressly excepted from this Lease and reserved by Lessor. This Lease also
covers and includes land owned or claimed by Lessor adjacent or contiguous to
the land described above, whether in the same or adjacent surveys, although not
included within the boundaries of the land described above, and (a) owned or
claimed by Lessor by limitation, prescription, possession, reversion, or
unrecorded instrument, or (b) as to which Lessor  has a preferential right of
acquisition.  Lessor agrees to execute any supplemental instrument requested by
Lessee for a more complete or accurate description of the land.  For the purpose
of determining the amount of any payments provided for in this Lease, the land
shall be deemed to contain   35.474 acres, whether actually containing more or
less, and the recital or acreage in any tract shall be deemed to be the true
acreage in each tract.  Lessor accepts the bonus as consideration for this Lease
and all rights under it.
 
2. This is a Paid Up Lease.  No payments are due Lessor during the primary term
except the payment of royalty or shut-in payments as provided for in paragraph
3.  Subject to its other provisions, this Lease shall be for a term of Three (3)
years from the Effective Date (the "primary term") and as long thereafter as
operations are being conducted on the leased premises or lands pooled with it,
or oil, gas or other minerals are produced from the land or land with which the
land is pooled under the terms of this Lease, or this Lease is maintained
 
 
1

--------------------------------------------------------------------------------

 

by any of its other provisions.  If, at the end of the primary term Lessee has
drilled and abandoned a well on the leased premises, or lands pooled with it,
this Lease shall not terminate at the end of the primary term, if Lessee, within
90 days of the end of the end of the primary term, commences additional
operations on the Leased premises, or lands pooled with it, which operations
shall be deemed operations during the primary term of this Lease and serve to
maintain it in full force and effect.  When used in this Lease, the term
“operations” means: drilling; testing; completing; reworking; recompleting;
deepening; plugging back or repair of a well in search of or in an endeavor to
obtain production of oil, gas, or other minerals; or, production of oil, gas, or
other minerals, whether or not in paying quantities. On or before the expiration
of the primary term of this Lease, Lessee has the option, but not the
obligation, to pay Lessor the sum of $100.00 per net mineral acre covered by
this Lease.  Upon this payment being made, the primary term of the Lease shall
be extended for an additional period of two (2) years.
 
3.  Lessee reserves as royalty, and Lessee agrees to pay Lessor as royalty on
oil, other liquid hydrocarbons, and non-gaseous minerals produced and saved from
the leased premises (the “oil”), 25% part of the net amount received by Lessee
for the sale of the oil at the time it is run from the storage tanks, or into
the pipeline to which the well or wells on the leased premises are
connected.    Lessee shall pay Lessor as royalty on gas and casinghead gas
produced from the leased premises 25% of the net amount received by Lessee for
the gas if sold at the wellhead, at a location on the leased premises, or on
lands with which the leased premises are pooled, On all other gas and casinghead
gas, Lessee shall pay Lessor as royalty 25% of the net amount received by Lessee
for the gas so sold.  All royalty accruing under this Lease (including royalty
paid in kind) shall be paid without deduction for the cost of producing,
gathering, storing, separating, treating, dehydrating, compressing, processing,
transporting, and otherwise making the oil, gas and other products produced from
this Lease ready for sale or use.  At the expiration of the primary term or at
any later time or times, if there is a well or wells on the land or on lands
with which the land or any portion of it has been pooled, capable of producing
oil or gas, and all wells are shut-in, this Lease shall, nevertheless, continue
in force as though operations were being conducted on the land for so long as
the wells are shut-in, and Lessee pays the shut-in royalty provided below, and
then this Lease may be continued in force as if no shut-in had occurred. Lessee
covenants and agrees to use reasonable diligence to produce, utilize, or market
the minerals capable of being produced from the wells, but in the exercise of
diligence, Lessee shall not be obligated to install or furnish facilities other
than well facilities and ordinary lease facilities of flow lines, separator, and
lease tank.  If, at any time after the expiration of the primary term of this
Lease, all the wells, oil or gas, on the leased premises, or lands pooled with
it, are shut in and this Lease is not otherwise maintained in effect, Lessee may
pay or tender, by its check or draft, as shut in royalty, an amount equal to
Thirty Dollars ($30.00) for each acre of land then covered by this Lease (the
“shut-in royalty”), on or before the end of each 12 month period during which
all wells on the leased premises, or lands pooled with it, are shut in and oil
and gas is not being produced, sold, or used, and this Lease is not otherwise
being maintained. Each payment or tender shall be made to the parties who at the
time of payment would be entitled to receive the royalties which would be paid
under this Lease if the wells were producing, or may be deposited in the Pay
directly to Lessor at above address, or its successors, which shall continue as
the depository bank for the parties, regardless of changes in the ownership of
shut-in royalty. If at any time that Lessee pays or tenders shut-in royalty, two
or more parties are, or claim to be, entitled to receive payments, Lessee, at
its election, may, in lieu of any other method of payment provided for in this
Lease, pay or tender shut-in royalty, in the manner specified above, either
jointly to the parties or separately to each in accordance with their respective
ownership.  Lessee shall deliver or pay all royalty within 90 days of the last
day of the month in which royalty products are produced, if delivered in kind,
or sold if paid in cash.    Nothing in this Lease shall impair Lessee's right to
release this Lease, in whole or in part, as provided in paragraph 5. below.  In
the event of assignment of this Lease, in whole or in part, liability for any
payments of any sums which may be due under this Lease, shall rest exclusively
on the then owners of this Lease, severally as to acreage owned by each, and the
original Lessee, or an assignee will have no obligation for royalties payable on
production after an assignment to a subsequent or successor lessee or assignee.
 
 
2

--------------------------------------------------------------------------------

 

4.      At its option, Lessee is granted the right and authority to pool,
unitize, or combine the land covered by this Lease or any portion of it as to
oil and/or gas, with any other land covered by this Lease, and/or with any other
land, lease, or leases in the immediate vicinity of the leased premises, when in
Lessee's judgment it is necessary or advisable to do so in order to explore,
develop, and operate the leased premises in compliance with the spacing rules of
the Railroad Commission of Texas, or other lawful authority, or when to do so
would, in the judgment of Lessee, promote the conservation of oil and/or gas in
and under and that may be produced from the leased premises. Units pooled for
oil shall not exceed 40 acres each in area, and units pooled for gas shall not
exceed 320 acres each in area, plus, in both instances, a tolerance of ten
percent (10%);  Provided, the lands subject to this Lease may not be pooled in
larger units without the express written consent of Lessor. This authorization
to pool is further limited in that any pooling must include 100% of the lease
premises although the pooled unit may be limited to one or more formations
underlying the lease premises, and any pooling which includes less than 100% of
the lease premises shall not be effective.
 
Lessee may pool or combine acreage covered by this Lease or any portion of it as
to oil and/or gas in any one or more strata.  The units formed by pooling as to
any stratum or strata need not conform in size or area with the unit or units
into which the Lease is pooled or combined as to any other stratum or strata,
and oil units need not conform to the area within gas units.  Pooling in one or
more instances shall not exhaust the rights of the Lessee to pool this Lease or
portions of it into other units.  Notwithstanding anything to the contrary, it
is agreed that should Lessee exercise his option to pool or combine any portion
of the land covered hereby with other lands, lease or leases as hereinbefore
provided, then such operations and production on and in any such pooled unit as
herein provided, shall continue this lease in force and effect during or after
the primary term as to that portion of the lands covered by this lease, included
in such unit or units as hereinabove provided, but not as to such portion of
said lands covered by this lease and not included in any such unit. This lease
maybe kept in force and effect as to such remainder in any manner elsewhere
provided in this lease not inconsistent with this paragraph. Within a reasonable
time following the execution of the instrument designating the pooled unit,
Lessee shall file the instrument for record in the appropriate records of the
county in which the leased premises are located. Lessee may, at any time, at its
election, dissolve or terminate any unit formed, by written instrument filed for
record in the county where the land is located, which instrument shall specify
the date of termination of the unit.
 
Lessee may exercise its right to pool at any time and from time to time, while
this Lease is in force and effect, whether before or after commencing
operations, completing an oil or gas well, or establishing production on the
leased premises, or on any land pooled or unitized with the leased premises.
 
For the purpose of computing the royalties to which owners of royalties and
payments out of production shall be entitled on production of oil and/or gas
from a pooled unit, there shall be allocated to the land covered by this Lease
and included in a unit (or to each separate tract within the unit if this Lease
covers separate tracts within the unit) a pro rata portion of the oil and/or
gas, produced from the pooled unit after deducting that used for operations on
the lease or pooled unit.  The allocation shall be on an acreage basis; i.e.,
there shall be allocated to the acreage covered by this Lease and included in
the pooled unit (or to each separate tract within the unit if this Lease covers
separate tracts within the unit) that pro rata portion of the oil and/or gas,
produced from the pooled unit which the number of surface acres covered by this
Lease (or in each separate tract) and included in the pooled unit bears to the
total number of surface acres included in the pooled unit. Royalties shall be
computed on the portion of the production, whether it be oil or gas, allocated
to the land covered by this Lease and included in the unit just as though the
production were from the land. The production from an oil well will be
considered as production from the Lease or oil pooled unit from which it is
producing and not as production from a gas pooled unit; and, production from a
gas well will be considered as production from the Lease or gas pooled unit from
which it is producing and not from an oil pooled unit.
 

 
3

--------------------------------------------------------------------------------

 

The formation of any unit shall not have the effect of changing the ownership of
any shut-in royalty which may become payable under this Lease. If this Lease now
or later covers separate tracts, no pooling or unitization of royalty interest
as between any separate tracts is intended or shall be implied or result merely
from the inclusion of the separate tracts within this Lease, but Lessee shall
nevertheless have the right to pool, as provided above, with the consequent
allocation of production as provided above. As used in this paragraph, the words
"separate tract" mean any tract with royalty ownership differing, now or later,
either as to parties or amounts, from that as to any other part of the leased
premises.
 
5. If at the expiration of the primary term, oil, gas, or other minerals are not
being produced in paying quantities on or from the land, or on or from the land
with which it is pooled, but Lessee is then engaged in any operations, or shall
have completed a dry hole prior to the end of the primary term, this Lease shall
remain in force, as provided in paragraph 2., so long as operations on the well
or for drilling or reworking of any additional well are prosecuted with no
cessation of more than ninety (90) consecutive days, and if they result in the
production in paying quantities of oil, gas, or other minerals, so long as oil,
gas, or other minerals are produced from the land, or from land pooled with it.
If, after the expiration of the primary term of this Lease and after oil, gas,
or other minerals are produced from the land, or from land pooled with it, the
production should cease from any cause, this Lease shall not terminate if Lessee
commences operations for drilling or reworking within ninety (90) days after the
cessation of production, but shall remain in force and effect so long as
operations are prosecuted with no cessation of more than ninety (90) consecutive
days, and if they result in the production of oil, gas, or other minerals in
paying quantities, so long thereafter as oil, gas, or other minerals are
produced from the land, or from land pooled with it in paying
quantities.  Lessee may at any time execute and deliver to Lessor or place of
record a release or releases covering any portion or portions of the leased
premises as to any depths, and surrender this Lease as to that portion,
portions, or depths, and be relieved of all obligations as to the acreage or
depths surrendered.
 
6. Lessee shall have the right at any time during or until one hundred eighty
(180) days after the expiration of this Lease to remove all property and
fixtures placed on the land, including the right to draw and remove all
casing.  Ninety (90) days after the expiration of this Lease, Lessee shall have
no right to enter upon the leased premises, except to plug any wells thereon and
restore the lands as required under the lease,  and all equipment upon the
leased premises shall be deemed abandoned and become the property of the Lessor.
When required by Lessor, Lessee will bury all pipelines three (3) feet or more
below grade, and no well shall be drilled within two hundred (200) feet of any
building or structure now on the land without Lessor's consent.
 
7. The rights of either Lessor may be assigned in whole or in part, and the
provisions of this Lease shall extend to their heirs, successors, and assigns;
but, no change or division in ownership of the land, or royalties, however
accomplished, shall operate to enlarge the obligations or diminish the rights of
Lessee; and, no change or division in ownership shall be binding on Lessee until
sixty (60) days after Lessee is furnished by registered U.S. mail at Lessee's
principal place of business with a certified copy of the recorded instrument or
instruments evidencing the changes or division of ownership.  The right to
assign this Lease without the written consent of Lessor is expressly
prohibited.  Consent will not be unreasonably withheld.  In the event of an
assignment of this Lease, in whole or in part, liability for a breach of any
obligation shall rest exclusively on the owner of this Lease or of a portion of
it who commits the breach.
 
8. If Lessee violates, fails to perform or breaches any terms or covenants in
this Lease, Lessor shall notify Lessee in writing via U.S. Certified mail at
P.O. Box 4675, Lago Vista, TX 78645 or any other address provided in writing by
Lessee to Lessor for these same purposes of the violation, failure, or
breach.  Lessee shall have a period of ninety (90) days from the date of its
receipt of Lessor's written notice, in which to remedy the violation, failure,
or breach.  If Lessee fails or refuses to remedy the violation, failure, or
breach within the prescribed time period, Lessor may, at its sole option,
terminate this Lease as to all of the lease premises.  Following the termination
of this Lease, Lessee shall continue to be liable to Lessor for any
 

 
4

--------------------------------------------------------------------------------

 

damages, costs, or expenses, including, but not limited to, attorney's fees
incurred by Lessor in connection with or related to the violation, failure, or
breach.
 
9. Lessor warrants and agrees to defend the title to Lessor's mineral interest
that is subject to this Lease against the lawful claims and demands of all
persons claiming or to claim the same, or any part thereof, by, through, or
under Lessor, but not otherwise.  In the event of failure of title, it is agreed
that if this Lease covers a less interest in the oil, gas, or other minerals in
all or any part of the land than the entire and undivided fee simple estate
(whether Lessor's interest is specified or not), or no interest, then the
royalties, and other monies accruing from any part where this Lease covers less
than the full interest, shall be paid only in the proportion which the Lessor’s
interest, if any, covered by this Lease, bears to the whole and undivided fee
simple estate. All royalty interest covered by this Lease (whether or not owned
by Lessor) shall be paid out of the royalty provided for above. Should any one
or more of the parties named above as Lessor fail to execute this Lease, it
shall nevertheless be binding on the party or parties executing this Lease.
 
10. Lessee shall not be liable for delays or defaults in its performance of any
agreement or covenant in this Lease due to force majeure.  For the purposes of
this provision, "force majeure" means:  (a) any act of God, including, but not
limited to, storms, floods, washouts, landslides, and lightning;  (b) acts of
the public enemy;  (c) wars, blockades, insurrections or riots;  (d) strikes and
lockouts; (e) epidemics or quarantine regulations;  (f) laws, acts, orders,
rules, regulations, or requests of federal, state, municipal or other
governments or governmental officers or agents under color of authority;  (g)
freight embargoes or failures; or, (h) exhaustion, unavailability, or delays in
delivery of any product, labor, service, material, or equipment.  In the event
drilling operations, reworking operations, or producing operations cease as a
result of any act of force majeure, then until the time as the force majeure is
terminated and for a period of thirty (30) days after the termination, each and
every provision of this Lease that might operate to terminate this Lease shall
be suspended and be inoperative and this Lease shall continue in full force and
effect.  If any period of suspension occurs during the primary term of this
Lease, the time of the suspension shall be added to the end of the primary term
of the Lease.  Notwithstanding the provisions of the foregoing force majeure
clause contained in this Lease, that provision shall not apply to any delay or
discontinuation of operations resulting from (g) freight embargoes or failures;
or, (h) exhaustion, unavailability, or delays in delivery of any product, labor,
service, material, or equipment for periods of time in excess of thirty (30)
days.
 
11. Lessee shall indemnify and hold Lessor harmless from any and all liability,
liens, demands, judgments, suits, and claims of any kind or character arising
out of, in connection with, or relating to Lessee's operations under the terms
of this Lease, including, but not limited to, claims for injury to or death of
any persons, or damage, loss or destruction of any property, real or personal,
under any theory of tort, contract, or strict liability.  Lessee further
covenants and agrees to defend any suits brought against Lessor on any claims
and to pay any judgment against Lessor resulting from any suit or suits together
with all costs and expenses relating to any claims, including attorney's
fees.  Lessor, if it so elects, shall have the right to participate in its
defense in any suit or suits in which it may be a party, without relieving
Lessee of the obligation to defend Lessor.
 
12. This Oil, Gas and Mineral Lease shall not be recorded in the records of
Montague County, Texas.  For recording purposes, Lessor agrees to execute a
Memorandum of Oil, Gas and Mineral Lease.
 
13.  The terms and provisions contained in this Lease may not be amended or
otherwise affected by any division order.  The execution of a division order by
Lessor shall not be a prerequisite to the payment of royalties due and owing to
Lessor by Lessee or the purchaser of production.
 
14.  Lessee shall furnish Lessor a copy of all gas sales contracts under which
gas produced from the lease premises is sold or processed, and all subsequent
agreements, supplements, and amendments to those contracts.  Lessee and any
subsidiary or affiliate of Lessee shall, at all times,

 
5

--------------------------------------------------------------------------------

 

exercise due diligence as the fiduciary agent for Lessor in the marketing of all
oil and/or gas products produced or derived from the lease premises and in
entering into contracts for the processing and sale of those products.  Any sale
of products to or contracts for processing products through a subsidiary or
affiliate of Lessee shall, at a minimum, be at a price equal to and on terms
similar to those which would be obtained or applied under a contract in an
arms-length transaction.  Without first obtaining the written consent of Lessor,
Lessee shall not market any production from the lease premises under a contract
with a term in excess of one year
 
15  Lessor shall have access to all of Lessee's drilling information.  Lessee
shall furnish Lessor, without cost, upon written request one copy of all
electric logs or other downhole surveys, any drill stem test reports, drilling
logs and other reports, data, and information made or obtained during the
drilling of all wells on the lease premises or lands pooled therewith. Said
information is to be kept confidential for the life of the lease.
 
16.  At Lessor's sole option, it may take in kind or separately dispose of its
royalty share of the gas produced and saved from the lease premises under the
terms of this Lease.  The share of gas, taken or disposed of by Lessor, shall be
taken in kind, or separately disposed of by Lessor, at Lessor's option, either
at the mouth of the well or at the downstream side of the lease separator on any
well having a separator, with the point of delivery being agreed upon by Lessor
and Lessee.  All facilities necessary to separately measure and to take or
dispose of the royalty share of gas shall be installed and maintained at the
sole risk, cost, and expense of Lessor.  Until the time Lessor commences taking
or separately disposing of royalty gas, it may be sold by Lessee and Lessee
shall make royalty payments as provided for in this Lease.  If Lessor elects to
exercise its option to take in kind or separately dispose of its royalty gas,
Lessee shall have a preferential right and option to purchase the royalty gas by
meeting any bona fide offer acceptable to Lessor from a third party purchaser in
an arms-length transaction.  Within a reasonable time after a third party offer
to purchase is made, Lessor shall deliver to Lessee written notice of the
offer.  The written notice must set forth the proposed third party purchaser's
name and address, the price offered, the term of the proposed sales contract,
and all other pertinent information relative to the offer.  Lessee shall have 30
days from and after receipt of the notice within which to advise Lessor of its
election to enter into a gas sales contract with Lessor for the purchase of
Lessor's royalty gas on equivalent terms and conditions.  If Lessee fails to
notify Lessor within the 30 day period, it shall be considered for all purposes
that Lessee has elected not to purchase Lessor's royalty gas and Lessor shall be
free to accept the third party purchaser's offer.  If Lessor does not accept a
third party offer or if Lessor accepts an offer and the sales contract expires
or terminates, in either event, Lessee shall again have the right to meet any
subsequent bona fide offer in the manner provided above..
 
17.  Any lawsuits between Lessor and Lessee concerning or relating to this Lease
will be initiated in the court of proper jurisdiction in the county in which the
lease premises are located (in whole or in part), with appeals to the
appropriate appellant court located within the state.  Lessor and Lessee
relinquish and waive the jurisdiction of the courts of the United States and the
right of removal to those courts, except to appeals from the highest appellate
court in the state to the United States Supreme Court.  If Lessor prevails in
any litigation, in enforcement of this Lease, Lessor will be entitled to recover
all reasonable attorney's fees and prejudgment interest.
 
       This Lease is executed as of the date of the acknowledgment of the
undersigned’s signature, but shall be deemed effective for all purposes as of
the Effective Date stated above.


LESSOR:


Dewey G. Nunley Trust




_____________________________________________________________
Meredith Todd, Trustee

 
6

--------------------------------------------------------------------------------

 

TRUSTEE’S ACKNOWLEDGMENT
STATE OF TEXAS


COUNTY OF TRAVIS


On  ______ day of January, 2011, personally appeared Meredith Todd and proved to
me on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in her authorized capacity as Trustee of the Dewey G. Nunley Trust and that
by his signature on the instrument the person or the entity on behalf of which
the person acted, executed the instrument.


Witness my hand and official seal.






Notary Pubic for the State of Texas


My commission expires on  , 20






 
 

 
7

--------------------------------------------------------------------------------

 

       NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY
REMOVE OR STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT
IS FILED FOR RECORD IN THE PUBLIC RECORDS:  YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER’S LICENSE NUMBER.


MEMORANDUM OF
OIL, GAS AND MINERAL LEASE


STATE OF TEXAS
§



COUNTY OF MONTAGUE
§



This Agreement, made and entered into on January  , 2011, by and between
Meredith Todd as Trustee of theDewey G. Nunley Trust, referred to as
Lessor,  (whether one or more), whose address is 13399 N. 177th Lane, Surprise,
AZ 85388, hereinafter referred to as “Lessor”, whether one or more, and IMPERIAL
OIL & GAS, INC., whose address is P. O. Box 4675, Lago Vista, TX 78645,
hereinafter referred to as “Lessee”.
WITNESSETH:


Lessor and Lessee have this day entered into an Oil, Gas and Mineral Lease
(“Lease”) covering the following described lands located in Montague County,
Texas (the “lands”), to wit:


 
BEING  a tract of out of the Nancy S. Ussery Survey, Abstract 824, same being
off of the South side of that certain 100 acre tract conveyed by J. C. Clark, et
al, to G. M. Bailey by  Deed recorded in Volume 19, Page  618, Deed Records of
Montague County, Texas, being described as follows: BEGINNING at the Southwest
corner of said 100 acre tract; THENCE North 197-1/2 varas to corner; THENCE East
1000 varas to corner; THENCE South 197-1/2 varas to the place of beginning. .
 


The Oil, Gas and Mineral Lease has a primary term of three (3) years from the
effective date of said Lease, and shall continue as long thereafter as oil or
gas is produced in paying quantities from the Leased Premises or land pooled
therewith, or said lease is otherwise maintained, all as more particularly set
out in said Oil, Gas and Mineral Lease of even date herewith to which reference
is hereby made for all purposes including further description of the terms,
provisions and conditions of said Lease. The Oil, Gas and Mineral Lease may be
extended at the option of the Lessee for an additional two (2) years.


This Memorandum of Oil, Gas and Mineral Lease (“Memorandum”) is subject to the
terms and conditions of that certain Lease of even date herewith between the
parties hereto which, with all of its terms, covenants and other conditions, is
hereby referred to and incorporated herein, the same as if copied in full herein
at this point.  Included within the terms, provisions and conditions of the Oil,
Gas and Mineral Lease is the right of Lessee to obtain subsurface right-of-ways
and easements under the surface of and through the subsurface of the leased
premises.
 
 
8

--------------------------------------------------------------------------------

 
    The purpose of this Memorandum is to evidence the existence of said Lease
and this Memorandum is executed and recorded solely for the purpose of affording
notice of the existence of said Lease and shall not amend, alter or otherwise
affect the terms, provisions and conditions of said Lease.  This Memorandum is
recorded in lieu of filing said Lease for record in the Official Records of
Montague County, Texas, so as to avoid unduly encumbering such records and to
give notice to all third parties dealing with Lessor and Lessee or with the
lands described herein.  The Lease and this Memorandum shall be binding upon
Lessor and Lessee and their respective heirs, successors, representatives and
assigns.


IN WITNESS WHEREOF, this instrument is executed on the date first above written.


LESSOR:


Dewey G. Nunley Trust




_____________________________________________________________
Meredith Todd, Trustee




TRUSTEE’S ACKNOWLEDGMENT
STATE OF TEXAS


COUNTY OF TRAVIS


On  ______ day of January, 2011, personally appeared Meredith Todd and proved to
me on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in her authorized capacity as Trustee of the Dewey G. Nunley Trust and that
by his signature on the instrument the person or the entity on behalf of which
the person acted, executed the instrument.


Witness my hand and official seal.






Notary Pubic for the State of Texas


My commission expires on  , 20





 
9

--------------------------------------------------------------------------------

 
